Exhibit 10.1

FIRST AMENDMENT

TO THE

AMENDED AND RESTATED

DEFERRED COMPENSATION PLAN #2

THIS FIRST AMENDMENT (the “Amendment”) is adopted this 29th day of August, 2015,
by Peoples Security Bank and Trust Company (the “Employer”).

WHEREAS, the Bank adopted the Amended and Restated Deferred Compensation Plan #2
on April 22, 2014 (the “Plan”) to provide deferred compensation benefits to one
of the Employer’s executives, Craig Best (the “Executive”); and

WHEREAS, the Bank now wishes to amend the Plan to make additional Contributions
on behalf of the Executive and make other changes as well;

NOW, THEREFORE, the Bank adopts the following amendments to the Plan:

Section 2.1 of the Plan shall be deleted in its entirety and replaced by the
following:

2.1 Contributions Generally. The Employer shall contribute the following
amounts, at the following times, to the Contribution Account described in
Article 3.

 

Date

   Contribution  

January 1, 2011

   $ 61,375   

August 1, 2011

   $ 60,000   

August 1, 2012

   $ 60,000   

August 1, 2013

   $ 60,000   

August 1, 2014

   $ 60,000   

September 1, 2015

   $ 80,258   

August 1, 2016

   $ 80,000   

August 1, 2017

   $ 80,000   

August 1, 2018

   $ 80,000   

August 1, 2019

   $ 80,000   

Section 4.5 of the Plan shall be deleted in its entirety and replaced by the
following:

4.5 Termination for Cause. If the Employer terminates the Executive’s employment
for Cause, then the Executive shall forfeit any right to future Contributions
under Section 2.1 or interest under Section 3.1.

Section 8.1 of the Plan shall be deleted in its entirety and replaced by the
following:

8.1 Amendment. Except as provided below, this Agreement may be amended only by a
written agreement signed by both the Employer and the Executive. Notwithstanding
the foregoing, the Agreement may be amended by the Employer at any time, if
found necessary in the opinion of the Employer, i) to ensure that the Agreement
is characterized as plan of deferred compensation maintained for a select group
of management or highly compensated employees as described under ERISA, ii) to
conform the Agreement to the requirements of any applicable law or iii) to
comply with the written instructions of the Employer’s auditors or banking
regulators.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, a duly authorized representative of the Employer has signed
this Amendment.

 

EMPLOYER Peoples Security Bank and Trust Company By:  

/s/ Michael L. Jake

Title:  

Executive Vice President

 

Acknowledged:

/s/ Craig Best

Craig Best